09-2229-ag
    Samake v. Holder
                                                                                   BIA
                                                                             Abrams, IJ
                                                                          A 099 930 960
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 9 th day of March, two thousand ten.

    PRESENT:
             ROBERT A. KATZMANN,
             PETER W. HALL,
             GERARD E. LYNCH,
                   Circuit Judges.
    _______________________________________

    ISSOUFOU SAMAKE, a.k.a. ISSA DIARRA,
             Petitioner,

                       v.                                  09-2229-ag
                                                           NAC
    ERIC H. HOLDER, JR., U.S. ATTORNEY
    GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Ronald S. Salomon, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Cindy S. Ferrier, Senior
                                  Litigation Counsel; Jessica E.
                                  Sherman, Trial Attorney, Office of
                                  Immigration Litigation, Washington
                                  DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Issoufou Samake, allegedly a native and

citizen of Cote D’Ivoire, seeks review of the April 27, 2009

order of the BIA affirming the November 1, 2007 decision of

Immigration Judge (“IJ”) Steven R. Abrams denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re

Issoufou Samake, No. A 099 930 960 (B.I.A. April 27, 2009),

aff’g No. A 099 930 960 (Immig. Ct. N.Y. City Nov. 1, 2007).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA’s decision.    See Xue

Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

Cir. 2005).    The applicable standards of review are well

established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Samake argues that “there is no reason apparent in the

record, and no reason given by either the IJ or the BIA, to

doubt [Samake]’s clear testimony as to his own identity, and



                               2
therefore the IJ’s decision to base his adverse credibility

determination as to [Samake]’s identity on one inauthentic

document was improper.”   However, in its decision, the BIA

specifically declined to reach the IJ’s adverse credibility

determination, finding instead that the passport and

identification document Samake submitted “failed to satisfy

his burden of proof in these proceedings.”   Therefore, the

BIA’s decision rested on the sufficiency of the evidence

Samake presented, not his credibility.   We have held that an

applicant’s failure to establish his identity is alone

sufficient to deny relief.   See Borovikova v. U.S. Dep’t of

Justice, 435 F.3d 151, 158 (2d Cir. 2006).   Here, as the BIA

noted, Samake was not living in Cote D’Ivoire when the

documents were issued, and he admitted during his testimony

that the fingerprint on his identification card did not

belong to him.   Therefore, the BIA did not err in denying

Samake’s application for asylum, and denying withholding of

removal and CAT relief, both of which require even higher

standards of proof.

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              3